252 F.2d 959
Walter MUCKLE, Plaintiff-appellee,v.SWORD LINE, Inc., Defendant-Appellant.
No. 270, Docket 24949.
United States Court of Appeals Second Circuit.
Argued March 25, 1958.Decided March 25, 1958.

Appeal from the United States District Court for the Southern District of New York; Frederick van Pelt Bryan, Judge.
Theodore J. Breitwieser, New York City, for defendant-appellant.
Bernard Rolnick, New York City (Milton H. Spiero, New York City, on the brief), for plaintiff-Appellee.
Before CLARK, Chief Judge, LUMBARD, Circuit Judge, and DIMOCK, district judge.
PER CURIAM.


1
Appeal dismissed in open court for want of a final order.